Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment/Argument
This office action is in response to Applicant’s  arguments filed on 6/30/2022. Applicant’s arguments are fully considered  however the Examiner apologizes for reopening the prosecution, which was necessitated because newly founded references to Cho et al. and Vatavu et al.
   

                             CLAIM INTERPRETATION
         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
           The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it  uses  “means” coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the means is not preceded by a structural modifier:
Claim 29 
           means for detecting a target object in one or more images captured by a camera sensor of the vehicle;
            means for determining one or more first attributes of the target object based on measurements of the one or more images; 
            means for determining one or more second attributes of the target object based on measurements of a map of a roadway on which the target object is travelling; and 
            means for determining a motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object.
        
If Applicant asserts that the claim element “unit” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             Claims 1-3, 8-10, 16-17, 22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (A Multi-Sensor Fusion System for Moving Object Detection and Tracking in Urban Driving Environments, 2014 978-1-4799-3685-4/14, pages 1836-1843) in view of Vatavu et al. (Stereovision-Based Multiple Object Tracking in Traffic Scenarios Using Free-Form Obstacle Delimiters and Particle Filters, 2014 IEEE 1524-9050, pages 498-511). 
             Regarding claims 1 and 28-30 Cho disclose determining a motion state of a target object (Cho, page 1839, paragraph V. MULTI-SNSOR FUSION, left-column thru right Cho disclose how to fuse sensor’s measurement to accurately detect and consistently track neighboring objects, for tracking objects Cho implement Extended Kalman filter, and in right-column, Cho disclose tracking model and Motion models and page 1841, paragraph C.  Movement Classification, left-column, lines 1-10, Cho disclose determining whether detected object has non-zero motion to optimally estimate the state of tracking object. This obviously corresponds to determining a motion state of a target object), comprising:
             detecting the target object in one or more images (Figs. 1 & 4, shows urban driving environment of detection tracking objects,  Abstract, lines 1-3 and page 1841, paragraph,  C. Movement Classification, left-column, lines 1-3 disclose detected object); 
             determining one or more first attributes of the target object based on measurements of the one or more images (Cho, page 1838-1839, paragraph IV. SENSOR CHARCTERIZATION , page 1839, left-column, lines 4-10, disclose cameras provide high-definition snapshots of scenes, we developed a vision-based object detector that aims to identify pedestrian, bicyclist and vehicle. For sensor fusion we represent detected object using bounding box and treat them as measurement from vision sensors and equation (3) shows at time step k, coordinates of the bounding box in the image and indication of classification of object class);
             determining one or more second attributes of the target object based on measurements of a map of a roadway on which the target object is travelling (Cho, Figs. 1 and 4 shows a diagrammatic representation of the road i.e. map of the road on which vehicle is driving, page 1838, paragraph IV. SENSOR FUSION, left-column, lines 
24-32  disclose a radar provide 2-dimensional position and velocity of an object. It reaches objects farther distance (e.g. more than 200 meters from host vehicle farther distance from host vehicle (more than 200 meters, equation (1) represent radar measurement at time step k, where r is point position and velocity measurement. In the system of Cho this obviously corresponds to determining one or more second attributes of the target object based on measurements of a map of a roadway on which the target object is travelling) ; and
            determining the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object (Cho, page 1839, paragraph V. MULTI-SNSOR FUSION, left-column thru right Cho disclose how to fuse sensor’s measurement to accurately detect and consistently track neighboring objects, for tracking objects Cho implement Extended Kalman filter, and in right-column, Cho disclose tracking model and Motion model,  furthermore  the motion model of Cho fuses measurement  from camera, radar and lidar to determine the motion of objects as describe  in pages 839-1840  paragraph V.  MULTI-SENSOR FUSION, and page 1841, paragraph C.  Movement Classification, left-column, lines 1-10, Cho disclose determining whether detected object has non-zero motion to optimally estimate the state of tracking object. This obviously corresponds to determining the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object ).
             In the same field of endeavor Vatavu  disclose determining a motion state of a target object (Vatavu, Abstract, Cho states in this paper we present a stereovision-based approach for tracking multiple object in crowded environment .  At each step object is described by two components i.e. the object dynamic parameters and its estimated geometry, page 499, paragraph I. INTRODUCTION , right-column, second last paragraph, Cho states method describe is able to track the object’s geometry along with its position and speed and page 504, des). Given updated position and speed and geometry of the tracking object and the Kalman filtering it is obvious that Vatavu  is determining a motion state of a target object based on Kalman filtering using position, speed and geometry of the object); 
             detecting the target object in one or more images (Vatavu, Abstract, Cho states in this paper we present a stereovision-based approach for tracking multiple object in crowded environment .  At each step object is described by two components i.e. the object dynamic parameters and its estimated geometry, page 499, paragraph
I. INTRODUCTION , right-column, second last paragraph, Cho states method describe is able to track the object’s geometry along with its position and speed.  This obviously corresponds to detecting the target object in one or more images);
             determining one or more first attributes of the target object based on measurements of the one or more images (Vatavu, Abstract, Cho states in this paper we present a stereovision-based approach for tracking multiple object in crowded environment .  At each step object is described by two components i.e. the object dynamic parameters and its estimated geometry and Figs. 2-3 page 501, paragraph III. OBJECT MODEL 3) A list of control points describing the obstacle shape , left-column, In the initial step, the control points are determined by choosing N points that are uniformly distributed along the object contour. At each frame the control points are updated by tracking mechanism. In the system of Vatavu geometry/shape of the object based on stereo-vision obviously corresponds determining one or more first attributes of the target object based on measurements of the one or more images);
             determining one or more second attributes of the target object based on measurements of a map of a roadway on which the target object is travelling (Vatavu, Abstract, Cho states in this paper we present a stereovision-based approach for tracking multiple object in crowded environment .  At each step object is described by two components i.e. the object dynamic parameters (position and speed) and its estimated geometry, Vatavu  in Fig. 2 (a) Gray-scale left image, (b) show digital elevation map with classified cells as road, object and traffic isle, (d) the elevation map is projected on the ground plane and Figs. 2-3, page 501, paragraph III. OBJECT MODEL  1, left-column, the object position described by a reference point in the coordinate system of camera. Initially the reference point is set to be in the center of grid blob that describes the object. Its position is recursively updated by tracking algorithm.  This obviously corresponds to determining one or more second attributes of the target object (position of the object) based on measurements of a map of a roadway on which the target object is travelling in the system of Vatavu)   and 
             determining the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object (Vatavu, Abstract, Cho states in this paper we present a stereovision-based approach for tracking multiple object in crowded environment .  At each step object is described by two components i.e. the object dynamic parameters and its estimated geometry, page 499, paragraph 
I. INTRODUCTION , right-column, second last paragraph, Cho states method describe is able to track the object’s geometry along with its position and speed and page 504, paragraph 5)  Kalman Filtering,  left-column Cho states having a population of weighted particles describing about the object position and speed, we need to update belief about object shape (geometry). Given updated position,  speed and geometry of the tracking object and the Kalman filtering in the system of Vatavu corresponds to determining the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object).
             Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detecting the target object in one or more images, determine one or more first attributes of the target object based on measurements of the one or more images, determine one or more second attributes of the target object based on measurements of a map of a roadway on which the target object is travelling and determine the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object as shown by combination of Cho and Vatavu  because such a system provide accurate and safe  autonomous driving of  the vehicle and  tracking of surround objects for automatic control and path planning. 
       Regarding claim 2, Cho disclose motion state is based on an extended Kalman filtering (Cho page 1839, paragraph V. MULTI-SENSOR FUSION, left column,  lines 1-10).
         Regarding claim 3, Cho disclose the motion state includes one or more variables representing an x-y location of the target object, a yaw of the target object, a velocity and acceleration in a forward direction of the target object, an angular velocity of the target object, a height of the target object, a rotation matrix of the target object, and/or a body frame axis along a body of the target object  (Cho page 1839, paragraph V. MULTI-SENSOR FUSION  Motion Models,  right-column, lines 1-25).
         Regarding claim 8 Cho disclose  the one or more images of the target object comprise one or more camera images of the target object (Cho Figs. 3 & 5,  page 1839,  paragraph IV. SENSOR CHARACTERIZATION, left-column, lines 5-10) and 
         determining the motion state is based on batch processing the one or more images of the target object and one or more radar images of the target object (Cho Figs. 3 & 5,  paragraph  V. Multi-	SENSOR FUSION. It is obvious from Figs. 3 & 5 in the system of Cho  motion state is determined based on batch processing of the images of the target object and radar images of the target object).
            Regarding claim 9, Cho disclose the batch processing includes: estimating a constant velocity model or a stationary motion model of the motion state of the target object (Cho Figs. 3 & 5, paragraph  V. Multi-SENSOR FUSION  and page 1841, left-column paragraph C. Movement Classification  lines 1-5, Cho states knowing whether a detected  object has non-zero motion and page 1838, paragraph V. MULTI-SENSOR FUSION, Cho describe motion model which includes velocity and therefore it is obvious that the Cho system includes estimating a constant velocity model or a stationary motion model of the motion state of the target object).
             Regarding claim 10, Cho disclose first attributes of the target object include a distance from a host vehicle to the target object and a lateral position of the target object on the roadway (Cho page 1838-1839, paragraph IV. SENSOR CHARCTERIZATION , page 1839, left-column, lines 4-10, disclose cameras provide high-definition snapshots of scenes, we developed a vision-based object detector that aims to identify pedestrian, bicyclist and vehicle. For sensor fusion we represent detected object using bounding box and treat them as measurement from vision sensors and equation (3) shows at time step k, coordinates of the bounding box in the image and indication of classification of object class and Fig 6.   Shows pixel height in image space is function of distance d from the camera and lateral position of target object).
        Regarding claim 16 Vatavu disclose determining a lane-vehicle association (LVA) of the target object, wherein the motion state is based on the LVA of the target object (Vatavu in Fig. 2. Digital elevation map with classified  cell as road (blue) , object (red) and traffic isle (yellow). Therefore it is obvious in the system of Vatavu  a lane-vehicle association (LVA) of the target object and motion state of Vatavu  “paragraph 5)  Kalman Filtering,  left-column Cho states having a population of weighted particles describing about the object position and speed, we need to update belief about object shape (geometry) obviously include LVA).
          Regarding claim 17 disclose one or more first attributes of the target object includes one or more of a two-dimensional (2D) bounding box surrounding the target object, an orientation of the target object, and a classification of the target object (Cho  page 1839, paragraph V. MULTI SENSOR FUSION,  Motion Models, right column, lines 1-20, paragraph Motion Models disclose  two-dimensional (2D) bounding box surrounding the target object, an orientation of the target object, and a classification of the target object and page 1839,  paragraph SENSOR CHARTERIZATION, lines 1-25, shows bounding box and classification of objects).
         Regarding claim 22 Cho disclose estimating a three-dimensional (3D) bounding box of the target object in the one or more images based, at least in part, on a plane and heading of the roadway (Cho  page 1839, paragraph V. MULTI SENSOR FUSION,  Motion Models, right column, lines 1-5 disclose 3D bounding box, Fig. 4 d) shows Bonding Boxes from the vehicle detection system are used as feature, called vision targets for tracking and Fig. 4 d) shows  a three-dimensional (3D) bounding box of the target object in the one or more images based, at least in part, on a plane and heading of the roadway).
         Regarding claim 24 Cho disclose generating a correct association between different objects being tracked and different object detections obtained in each of the one or more images (Figs 1-2,   Abstract, CHO disclose a self-driving car in real world driving environment must be capable of reliably detecting and effectively tracking of nearby moving objects and Fig. 3,  page 1838,  paragraph IV. SENSOR FUSION, left-column); and
          generating a correct association between the different objects being tracked and different object detection obtained in each or more images  (Figs 1-2,   Abstract, CHO disclose a self-driving car in real world driving environment must be capable of reliably detecting and effectively tracking of nearby moving objects and Fig. 3,  page 1838,  paragraph IV. SENSOR FUSION, left-column); and 
         generating a correct association between the different objects being tracked and different radar detections obtained from a radar sensor of a host vehicle (Figs 1-2,   Abstract, CHO disclose a self-driving car in real world driving environment must be capable of reliably detecting and effectively tracking of nearby moving objects and Fig. 3,  page 1838,  paragraph IV. SENSOR FUSION, left-column).
         Regarding claim 25 Cho disclose  performing an autonomous driving operation based on the motion state of the target object (Cho Abstract and page 1839, paragraph V.   MULTI SENSOR FUSION left-column thru right-column and NOTE: Tracking Models  and Motion Models).
         Regarding claim 26 Cho disclose autonomous driving operation is one or more of braking, accelerating, steering, adjusting a cruise control setting, or signaling (Cho, Fig. 1 Abstract page 1839, paragraph V.   MULTI SENSOR FUSION left-column thru right-column and NOTE:  Motion Models . Since Cho disclose a-self driving car and  reliable detecting and effectively tracking objects therefore it obvious that Cho system include one of braking, accelerating, steering,  or signaling otherwise the system of Cho in Fig. 1 would crash).
          Regarding claim 27 Cho disclose the method is performed by an on-board computer of a host vehicle, and wherein the one or more images are captured by a camera sensor of the host vehicle (Cho Figure 3 paragraph VI. EXPERMENT. It would be obvious in the system of Cho camera and other sensors and computers are all on-board host vehicle).


                                     Allowable Subject Matter 
         Claims 4-7, 11-15, 18-21 and 23 are  objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.
                            Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667